COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 '

                                                 '              No. 08-13-00265-CR
 IN RE: BILLY JOE STOFAN,
                                                 '         AN ORIGINAL PROCEEDING
                               Relator.
                                                 '                IN MANDAMUS
                                                 '

                                                 '


                                 MEMORANDUM OPINION

       Relator, Billy Stofan, has filed a petition for writ of mandamus against the Honorable

Martin Muncy, Judge of the 109th District Court of Crane County, Texas, alleging that the court

has failed to rule on his motion to quash the indictment and motion for speedy trial. We deny

mandamus relief.

       To obtain mandamus relief, Relator must establish both that he has no adequate remedy

at law to redress his alleged harm, and that what he seeks to compel is a ministerial act not

involving a discretionary or judicial decision. State ex rel. Young v. Sixth Judicial District Court

of Appeals at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007). When a motion has been

properly filed and brought to the court’s attention, the act of giving consideration to and ruling

upon the motion is a ministerial act, and mandamus may issue to compel the court to rule. See In

re Chavez, 62 S.W.3d 225, 228 (Tex.App.--Amarillo 2001, orig. proceeding).
       The record before us does not demonstrate that Relator filed the motions with the trial

court clerk or that they were brought to the trial court’s attention. See Chavez, 62 S.W.3d at 228;

In re Garrett, No. 07-09-0336-CV, 2009 WL 3849918 (Tex.App.--Amarillo November 18, 2009,

orig. proceeding). Consequently, Relator has failed to establish that he is entitled to mandamus

relief. The petition for writ of mandamus is denied.



September 11, 2013
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               -2-